DETAILED ACTION
The papers submitted on 19 March 2019, amending claims 4-7, and adding claim 8-11, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 contains the trademark/trade name “nylon” rather than the generic “polyamide”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyamide and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. (US 2004/0024126 A1) in view of Umeya (WO 2012/043174 A1, citations based on FIT translation submitted herewith).
Regarding claim 1, Tsou discloses a process of forming oriented thermoplastic elastomer films (title/abstract) by inflation or cast molding, orienting, and heat treating (¶¶ 7, 35-36) to create an air penetration preventing layer for a pneumatic tire (¶ 39).
Tsou does not appear to expressly disclose heating the film while it’s wound on a roller with a liner.
However, Umeya discloses a method for heat treating a plastic film (title/abstract) where a plastic film 1 provided with a pattern 6 is wound on a cylindrical core 5 with interposed support member 2 (FIG 1; p. 2) prior to heat treating in oven 10 (FIG. 3; p. 4).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the heat treating of Tsou to include the wrapped heat treatment of Umeya, in order to prevent deformations during the heat treatement (Umeya p. 2 BACKGROUND-ART).
Regarding claim 2, Umeya discloses the film 1 is wider than the pattern 6 (FIG. 1-2), the film is any of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyethersulfone (PES), polyimide (PI), polycarbonate (PC), cyclic polyolefin (COP), and polymethyl methacrylate. (PMMA), polyvinyl chloride (PVC), polyvinyl alcohol (PVA), nylon 66 (66N), acrylonitrile butadiene styrene (ABS), polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), Examples thereof include synthetic resins such as polyether ether ketone (PEEK) and polyphenylene sulfide (PPS); and would have the claimed lack of self-adherence and thermal shrinkage.
Regarding claim 3, Umeya discloses the heating is lower than a glass transition point of the core 5, lower than the glass transition temperature of the support member 2, and may be at the glass transition point or higher as long as it is lower than the melting point of the plastic film 1 (p. 4).

Regarding claim 5 or 9, Umeya suggests a treatment time for the heat treatment is equal to or greater than a time it takes for a portion of the film for tire that is hardest to increase in temperature to reach the glass transition temperature, with the film for tire in a state of being wound in a roll together with the liner material (Example 1-3).
Regarding claim 6 or 10, Tsou discloses the thermoplastic resin is at least one polyamide resin selected from the group consisting of nylon 6, nylon 66, nylon 46, nylon 11, nylon 12, nylon 69, nylon 610, nylon 612, nylon 6/66, nylon 6/66/12, nylon 6/66/610, nylon MXD6, nylon 6T, nylon 6/6T, nylon 9T, and aromatic nylon (¶¶ 11-15).
Regarding claim 7 or 11, Tsou discloses the elastomer component includes at least one selected from the group consisting of halogenated isoolefin-paraalkylstyrene copolymer rubber, acid anhydride modified ethylene-a-olefin copolymer, styrene-isobutylene-styrene block copolymer, acid anhydride modified styrene-i sobutyl ene-styrene block copolymer, and acid anhydride modified ethylene-ethyl eacryl ate copolymer (¶¶ 17-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742